Riddick, J., (after stating the facts.) The only question in this case is whether the appellant company had the right to hold the goods of Ostrander for any charges in addition to those he had paid the Illinois Central Company. Now, conceding that the appellant company had agreed upon joint tariff rates with the Illinois Central and other .carriers operating the lines over which the goods of Ostrander were carried, still the evidence shows that the rate quoted to Ostrander was for “emigrant’s movables,” and that this rate, as agreed upon and published, did not include oats, except such as were to be used by the emigrant for seed or feeding animals in transit. Other oats were subject to higher rates. The agent at Oto testified that Ostrander informed him that the oats were intended for seed. Ostrander denied this, and the agreed statement of facts says that the agent informed Ostrander that he could ship oats at emigrant’s rates if they were raised by him. But the agent had no right to change the published rates of the company in that way, and, if he said this to Ostrander, it is evident that he was acting without authority, for, in his telegram to the general agent describing the goods, he says: “Party wants to ship 600 bushels of oats to be used as seed.” The general agent, on this information, directed him to bill them at emigrant rates. If this act of the local agent of the Illinois Central bound that company, it certainly did not bind the appellant company, which was not a party to the agreement, and had not authorized it. An amendment to the interstate commerce act of congress provides that “any common carrier subject to the provisions of this act or, whenever such carrier is a corporation, any officer1 or agent thereof, who, by means of false billing, false classification, false weighing, or false report of weight, or by any other device or means shall knowingly and wilfully assist, or shall wilfully suffer or permit, any person or persons to obtain transportation for property at less than the regular rates then established and in force on the line of transportation of such common carrier shall be guilty of a misdemeanor.” The punishment for such offense is a fine of not over $5,000, or imprisonment in the penitentiary, or both, in the discretion of the court. Sup. to Revised Statutes of U. S. (2 Ed.) vol. 1, 686; Baird v. St. Louis, 1. M. & S. Ry. Co., 41 Fed. Rep. 592. This shipment from Oto to Rogers was interstate commerce, and controlled by the act of congress above mentioned. It is evident, therefore, that the local agent of the Illinois Central had no right to give Ostrander a lower rate on his oats by falsely classifying them as “emigrant movables,” when they were not such in fact. The evidence conclusively shows that, with exception of about thirty bushels, Ostrander did not ship these oats for the purpose of using them as seed oats or for feeding stock in transit. He makes no such claim, and the agent therefore had no right to bill them at emigrant rates, for by so doing he in effect gave Ostrander a lower rate on oats than was allowed other shippers, and lower than the regular published rates. In other words, if Ostrander obtained the low rate by representing to the agent that the oats were to be used for seed, he was guilty of a fraud, and neither the appellant or the Illinois Central is bound by the contract obtained in that way. On the other hand, if he stated the truth, and the agent, in order to favor Ostrander, billed the oats at emigrant rates, knowing that they did not come within the published definition of emigrant goods, he was guilty of a violation of the law, and his contract did not bind appellant company. Take any view of the facts sustained by the evidence, and the appellant company was -sot bound. We therefore think it had the right to charge for transporting the oats intended for seed according to its regular rates for goods of that kind and quantity. If Ostrander has any remedy, it is against the company making the contract. Judgment reversed, and cause remanded for a new trial.